Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 9/9/2019 is acknowledged.

Newly submitted claims 25-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 25-26 are mutually exclusive from claims 11-12 which have been elected by original presentation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112


The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 3-5, 7-12, 23-24 are also rejected for depending upon an indefinite claim.
Claim 24 recites the limitation "the clip members".  There is insufficient antecedent basis for this limitation in the claim. It seems that Applicant’s may have intended for claim 24 to depend from claim 23.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-12, 23-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN105322472 (of record from IDS filed 10/8/2018) in view of Cox (US 20160048610 A1), further in view of Krietzman (US 9054506 B2)

1. CN105322472 teaches a cable management assembly installable onto a telecommunications rack (abstract mentions network cabinet cable organizer), the cable management assembly comprising:

(a)	a plurality of cables (abstract mentions optical cables), 

(b)	a carrier assembly (fig 1) supporting the plurality of cables and including:
a bracket (1, fig 1) including first and second sidewalls (see annotated fig 4 of CN below) extending from an end wall to define an open channel (see annotated fig 4 of CN below), and 
a plurality of cable management members (figs 7-9) extending from the bracket portion (fig 2), the plurality of cable management members defining a plurality of cable routing apertures (22, fig 8) through which at least some of the plurality of cables extend (page 5, paragraph 3 recites ‘The cable management hole 22 can effectively manage the optical fiber and the cable’), an end wall of the bracket portion being mountable to a telecommunications rack with the plurality of cables mounted within the carrier assembly (abstract mentions network cabinet cable organizer); and


However CN105322472 fails to teach that some of the cables have lengths that are different than lengths of others of the plurality of cables;
a first cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket end wall

Cox paragraph 0081 teaches some cables have lengths that are different than lengths of others of the plurality of cables

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Cox into the device of CN105322472. The ordinary artisan would have been motivated to modify CN105322472 in the above manner for the purpose of being more customizable and useful in more situations.
However CN105322472 and Cox still fail to teach a first cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket base portion

end wall (80 figs 2, 4)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Krietzman into the device of CN105322472. The ordinary artisan would have been motivated to modify CN105322472 in the above manner for the purpose of providing protection.

With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the base portion of the bracket portion is mounted to a telecommunications rack with the plurality of cables already mounted within the carrier assembly or whether the cables are mounted after, this limitation cannot be the basis of an allowance of the claim. 


    PNG
    media_image1.png
    695
    609
    media_image1.png
    Greyscale


3. The cable management assembly of claim 1, further comprising:
(a) a second cover (Krietzman, other instance of 38, fig 4) connected to at least some of the plurality of cable management members (fig 4).

7.    The cable management assembly of claim 1, wherein the plurality of cable management members includes a first plurality of cable management members extending from the first sidewall (CN105322472,fig 4).

8.    The cable management assembly of claim 7, wherein the plurality of cable management members includes a second plurality of cable management members extending from the second sidewall (CN105322472,fig 4).

9. The cable management assembly of claim 8, wherein:
(a) the first cover is connected to at least some of the first plurality of cable management members and to at least some of the second plurality of cable management members (Krietzman figs 2-4)

10. The cable management assembly of claim 9, further comprising: (a) a second cover (Krietzman, other instance of 38, fig 4) connected to at least some of the plurality of cable management members (fig 4).

11.    The cable management assembly of claim 1, wherein the plurality of cable management members are separable components that are connected to the bracket portion (CN105322472,fig 4).

12.    The cable management assembly of claim 11, wherein the plurality of cable management members are connected to the bracket portion by a snap-fit connection (21, CN105322472,fig 4).

23. The cable management assembly of claim 1, wherein the first cover is connected to the plurality of cable management members with separate clip members (Krietzman 75, 76, figs 5, 9, 15, 19).

23, wherein the clip members (Krietzman 75, 76, figs 5, 9, 15, 19) form a snap-fit type connection with the plurality of cable management members (figs 17-19, also col 13 lines 52-55 recite ‘Regardless of construction, the door 38,138
is mounted on the side cable guides 42 by snapping the hinge structure 75 onto the hinge bosses 76 located on the ends of some of the T-shaped projection 63’) and form a snap-fit type connection with the first cover (col 13 lines 32-35 recite ‘Thus, each edge piece 71 may be attached to the panel 70
by inserting the panel edge into the channel defined by the finger 73,74 of the edge piece and snapping the hooked finger 74 over the tabs 72’, see also fig 16).

27. CN105322472 teaches a cable management assembly installable onto and separate from (fig 1 shows separate from a rack) a telecommunications rack (abstract mentions network cabinet cable organizer), the cable management assembly comprising:

(a)	a plurality of cables (abstract mentions optical cables) 

(b)	a carrier assembly (fig 1) supporting the plurality of cables and including:
a bracket (1, fig 1) including first and second sidewalls (see annotated fig 4 of CN below) extending from an end wall to define an open channel (see annotated fig 4 of CN below), and 
a plurality of cable management members (figs 7-9) extending from the bracket portion (fig 2), the plurality of cable management members defining a plurality of cable routing 


However CN105322472 fails to teach that the cables are terminated with connectors at each end, some of which having lengths that are different than lengths of others of the plurality of cables; and
a first cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket end wall, the first cover securing the plurality of cables within an interior area defined by the bracket and the plurality of cable management members
Cox teaches cables terminated with connectors at each end (paragraph 0047, fig 9), some of which having lengths that are different than lengths of others of the plurality of cables (paragraph 0081).



However CN105322472 and Cox still fail to teach a first cover connected to and supported by distal ends of the plurality of cable management members and facing the bracket base portion
Krietzman figs 2, 4 teaches a cable management assembly installable onto and separate from a telecommunications rack (separate in fig 2a),
a first cover (38) connected to and supported by distal ends of the plurality of cable management members (42) and facing the bracket end wall (80 figs 2, 4), the first cover securing the plurality of cables within an interior area (area inside of fig 2a) defined by the bracket and the plurality of cable management members (fig 2a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Krietzman into the device of CN105322472. The ordinary artisan would have been motivated to modify CN105322472 in the above manner for the purpose of providing protection.

With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In . 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CN105322472 (of record from IDS filed 10/8/2018) in view of Cox (US 20160048610 A1), further in view of Krietzman (US 9054506 B2), still further in view of Ivancevic (US 20060269207 A1)

4.	 CN105322472, Cox and Krietzman teach the cable management assembly of claim 1, but fail to teach that the plurality of cables are copper based cables
Ivancevic teaches a plurality of cables are copper based cables (paragraph 0006)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the copper cabling as taught by Ivancevic into the device of CN 105322472 and Cox. The ordinary artisan would have been motivated to modify CN 105322472 and Cox in the above manner for short runs inside of control room cabinets (Ivancevic paragraph 0006)

5.    The cable management assembly of claim 4, wherein the plurality of cables are provided with RJ type connectors at both ends of each of the plurality of cables (Ethernet, Ivancevic paragraph 0006).





Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant’s arguments as filed 12/22/2020 are not found persuasive since they fail to address the rejections over CN ‘472 in view of Cox, further in view of Kreitzman as shown above. Wright is no longer relied upon for the outstanding rejections.
Applicant argues:
‘6. Also, and as argued previously, the cited prior art fails to teach or suggest a cable management assembly including a carrier assembly that supports a plurality of different length cables and is also mountable to a telecommunications rack with the plurality of different length cables mounted within the carrier assembly. In reference to paragraph [0081] of Cox, cited in the Office Action at page 6, it is noted that the discussion regarding cables of different lengths is entirely divorced from any physical arrangement involving a carrier assembly of a cable management assembly. Rather, Cox merely stands for the proposition that standard cable lengths exist and that a standard cable length may be used instead of a custom-length cable in a cabling plan.’



Further, in response to point 7 of applicant’s arguments, the rejection of claim 1 includes the explanation:
With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the base portion of the bracket portion is mounted to a telecommunications rack with the plurality of cables already mounted within the carrier assembly or whether the cables are mounted after, this limitation cannot be the basis of an allowance of the claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                 


/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841